Exhibit 10.2




QUESTAR CORPORATION

ANNUAL MANAGEMENT INCENTIVE PLAN

(As amended and restated effective January 1, 2010)

Paragraph 1.  Name.  The name of this Plan is the Questar Corporation Annual
Management Incentive Plan (the “Plan”).

Paragraph 2.  Purpose.  The purpose of the Plan is to provide an incentive to
officers and key employees of Questar Corporation (the “Company”) to accomplish
major organizational and individual objectives designed to further the Company’s
efficiency, profitability, and growth.

Paragraph 3.  Administration.  The Management Performance Committee
(“Committee”) of the Company’s Board of Directors (“Board”) shall have full
power and authority to interpret and administer the Plan.  Such Committee is
comprised wholly of independent, outside directors and must include at least two
such directors.  The Committee shall have sole and complete authority to adopt,
alter, and repeal administrative rules, guidelines, and practices for the
operation of the Plan and to interpret the terms and provisions of the Plan.
 The Committee’s decisions shall be final and binding upon all parties,
including the Company, stockholders, Participants, and their beneficiaries.

Paragraph 4.  Participation.  Within 90 days after the beginning of a
Performance Period (as defined below), the Committee shall nominate from the
officers and key employees of the Company those individuals who shall
participate in the Plan for such Performance Period (the “Participants”).  The
Committee shall also establish a target bonus for the Performance Period for
each Participant expressed as a percentage of base salary or specified portion
of base salary.  Participants shall be notified of their selection and their
target bonus as soon as practicable.  The Committee may also nominate any
officer or key employee of the Company that is hired, promoted or transferred
from an affiliate of the Company during any Performance Period to participate in
the Plan during such Performance Period (a “New Participant”), provided that the
payment of any target bonus set for such New Participant shall be reduced on a
pro-rata basis to reflect partial participation during the Performance Period by
multiplying the award by a fraction equal to the months (and any partial month)
of participation during the applicable Performance Period divided by the number
of months of such Performance Period.  For purposes of calculating any partial
month above (for a New Participant who starts employment after the first work
day of the month), the ratio will be the number of days worked in the month
divided by the total work days in the month.  

For purposes of this Plan, a “Performance Period” shall mean one or more periods
of time, which may be of varying and overlapping durations, as the Committee may
select, over which the attainment of one or more performance objectives (as set
forth in Paragraph 5) will be measured for the purpose of determining a
Participant’s right to, and the payment of, an award granted under the terms of
the Plan.

Paragraph 5.  Determination of Performance Objections.  Within 90 days after the
beginning of a Performance Period, the Committee shall establish target, minimum
and





maximum performance objectives for the Company and/or for its major operating
subsidiaries and shall determine the manner in which the target bonus is
allocated among the performance objectives.  The Committee shall also recommend
a dollar maximum for payments to Participants for any Performance Period.  The
Committee shall take action concerning the recommended dollar maximum within 90
days after the beginning of a Performance Period.  Participants shall be
notified of the performance objectives as soon as practicable once such
objectives have been established.

Paragraph 6.  Determination and Payment of Awards.  As soon as reasonably
practicable after the close of the Performance Period, the Committee shall
compute incentive awards for eligible Participants in such amounts as the
Committee deems fair and equitable, giving consideration to the degree to which
the Participant’s performance has contributed to the performance of the Company
and its affiliates and using the target bonuses and performance objectives
previously specified.  Aggregate awards calculated under the Plan shall not
exceed the maximum limits approved by the Committee for the applicable fiscal
year of the Company.  To be eligible to receive a payment, the Participant must
be actively employed by the Company or an affiliate as of the date of
distribution except as provided in Paragraph 7 and must not have been placed on
probation during the applicable fiscal year of the Company.

The Committee has the discretion to determine that any given non-officer
Participant has earned up to the full amount of his target bonus for any
Performance Period in which he has performed at a superior level, despite any
failure of the Company and its affiliates to achieve certain performance
objectives that would otherwise result in a payment of less than such target
bonus.  The Committee shall exercise this discretion only if it receives a joint
recommendation by the Company’s senior officer of the group in which the
Participant works and the Company’s Chief Executive Officer.

All awards shall be made in cash and in a single lump sum no later than the 15th
day of the 3rd month following the end of the calendar year that includes the
last day of the relevant Performance Period.

Paragraph 7.  Termination of Employment.

(a)

In the event a Participant ceases to be an employee prior to the payment of an
award for any Performance Period by reason of death, Disability, Approved
Retirement, or a Reduction in Force (each as defined below), the Participant's
award for the Performance Period, if any, determined in accordance with
Paragraph 6 for the Performance Period during which such event occurs, shall be
pro rated based on the length of his service during the Performance Period when
compared to the entire period, by multiplying the award by a fraction equal to
the months of service during the Performance Period through the date of
termination rounded up to whole months divided by the number of months of such
Performance Period.

For the purpose of this Plan, “Approved Retirement” shall mean any termination
of service on or after age 55 with 10 years of service.  For the purpose of this
Plan, “Disability” shall mean any termination of service that results in
payments under the Company's Long-term Disability Plan.  A “Reduction in Force”,
for the purpose of this Plan, shall mean any involuntary





2




termination of employment due to the Company’s economic condition, sale of
assets, shift in focus, or other reasons independent of the Participant’s
performance.

The entire amount of any award that is determined after the death of a
Participant shall be paid to the Participant's beneficiary as determined in
accordance with the terms of Paragraph 10.

All payments under this Paragraph 7(a) shall be made at the time specified in
Paragraph 6.

(b)

In the event a Participant ceases to be an employee by reason of a Change in
Control that occurs prior to the payment of an award for any Performance Period,
he shall be entitled to receive: (i) all amounts deferred by him prior to
February 12, 1991, if any, and (ii) payment of the award for such Performance
Period as if he had been an employee throughout such Performance Period
("Post-CIC Bonus").  The entire amount of any award for such Performance Period
shall be paid in cash and in a lump sum at the time specified in Paragraph 6.
 Notwithstanding the foregoing, in no event shall a Participant who is a
participant in the Company’s Executive Severance Compensation Plan as of the
date on which a Change in Control occurs be entitled to any Post-CIC Bonus.

A Change in Control of the Company shall be deemed to have occurred if (i) any
individual, entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act’)) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the beneficial owner (as such term is used in Rule
13d-3 under the Exchange Act) of securities of the Company representing 25
percent or more of the combined voting power of the Company; or (ii) the
following individuals cease for any reason to constitute a majority of the
number of directors then serving:  individuals who, as of January 1, 2010,
constitute the Company’s Board of Directors and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on January 1, 2010, or
whose appointment, election or nomination for election was previously so
approved or recommended; or (iii) there is consummated a merger or consolidation
of the Company or any direct or indirect subsidiary of the Company with any
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60 percent of the combined voting power of the securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation, or a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 25 percent or more of the combined voting power of the
Company’s then outstanding securities; or (iv) the Company’s stockholders
approve a plan of complete liquidation or dissolution of the Company or there is
consummated the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at





3




least 60 percent of the combined voting power of the voting securities of which
are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.  

Paragraph 8.  Interest on Previously Deferred Amounts.  Amounts voluntarily
deferred prior to February 12, 1991, shall be credited with interest from the
date the payment was first available in cash to the date of actual payment.
 Such interest shall be calculated at a monthly rate using the typical rates
paid by major banks on new issues of negotiable Certificates of Deposit in the
amounts of $1,000,000 or more for one year as quoted in The Wall Street Journal
on the Thursday closest to the end of the month or other published source of
rates as identified by the Company’s Treasury department.

Paragraph 9.  Coordination with Deferred Compensation Plan..  Some participants
are entitled to defer the receipt of all or a portion of their bonuses under the
terms of the Company’s Deferred Compensation Wrap Plan (the successor to the
Company’s Deferred Compensation Plan, which was originally effective November 1,
1993).  Any bonuses deferred pursuant to the Deferred Compensation Wrap Plan
shall be accounted for and distributed according to the terms of such plan and
the elections made by the Participant thereunder.

Paragraph 10.  Death and Beneficiary Designation.  In the event of the death of
a Participant, amounts previously deferred by the Participant, together with
credited interest to the date of death, shall become payable.  Each participant
shall designate a beneficiary to receive any amounts that become payable after
death under this Paragraph or Paragraph 7.  In the event that no valid
beneficiary designation exists at death, all amounts due shall be paid as a lump
sum to the Participant's beneficiary under the Company's Employee Investment
Plan, or if none, to the estate of the Participant.

Paragraph 11.  Amendment of Plan.  The Company’s Board, at any time, may amend,
modify, suspend, or terminate the Plan, but such action shall not affect the
awards earned and the payment of such awards during any given Performance
Period.  The Company’s Board cannot amend, modify, suspend, or terminate the
Plan in any year in which a Change of Control has occurred without the written
consent of the affected Participants.

Paragraph 12.  Nonassignability.  No right or interest of any Participant under
this Plan shall be assignable or transferable in whole or in part, either
directly or by operation of law or otherwise, including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy, or in
any other manner, and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant.  Any assignment, pledge, encumbrance, charge, transfer, or other
act in violation of this provision shall be void.

Paragraph 13.  Taxes and Withholding.  All cash payments made under the Plan are
subject to withholding for federal, state, and other applicable taxes.  The
Company shall deduct any taxes required by law to be withheld from all amounts
paid to a Participant under this Plan.

Paragraph 14.  Source of Funds.  All cash payments made under the Plan will be
paid from the Company’s general assets and nothing contained in the Plan will
require the Company





4




to set aside or hold in trust any funds for the benefit of any Participant or
his designated beneficiary.

Paragraph 15.  Successor.  The Company shall require any successor or assignee,
whether direct, indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all of the business and/or assets of the Company to assume
the obligations under this Plan in the same manner and to the same extent that
the Company would be required to perform if no such successor assignment had
taken place.

Paragraph 16.  Choice of Law  This Plan will be governed by and construed in
accordance with applicable federal law and, to the extent not preempted by
federal law, in accordance with the laws of the state of Utah.

Paragraph 17.  Effective Date of the Plan.  The Plan was originally effective
with respect to the fiscal year beginning January 1, 1984, and shall remain in
effect until it is suspended or terminated as provided by Paragraph 11.  This
Amendment and Restatement is effective as of January 1, 2010.

Paragraph 18.  409A Compliance.  All bonuses payable hereunder are intended to
be "short-term deferrals" exempt from the requirements imposed by Section 409A
of the Code, and this Plan shall be interpreted accordingly.

Dated this ______ day of ______________, 2010.




QUESTAR CORPORATION







By:_______________________________________


Keith O. Rattie

Chairman, President & CEO











5


